Case 2:15-cr-20442-PDB-RSW ECF No. 322 filed 09/03/20       PageID.3825    Page 1 of 9




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

        Plaintiff,
 v.                                                 Case No. 15-cr-20442-2
                                                    District Judge Paul D. Borman
 MYRON LAMARR DUNCAN-PLUNKETT,

        Defendant.                                  /

     ORDER DENYING MOTION TO REDUCE SENTENCE PURSUANT TO
           18 U.S.C. § 3582(c)(1)(A) (ECF NO. 297, PAGE ID 2889)

        On July 12, 2020, Defendant filed a Motion to Reduce Sentence. (ECF No.

 297.) Defendant contends that the "Bureau of Prisons has been woefully ineffective

 in controlling the spread of COVID-19. Defendant further contends that he is a

 survivor of Neuroblastoma Cancer and a Lymphadenectomy, both of which have

 compromised his immune system rendering him unusually susceptible to

 hospitalization and death if he contracts COVID-19." (Id. at Page ID 2893.)

 Defendant "is 28 years old and currently serving two concurrent sentences of 120

 months and 15 months, respectively, for drug trafficking.1 The instant conviction

 involves a five-year mandatory minimum sentence. In Defendant's Rule 11 Plea




 1
  The case resulting in the 15-month concurrent sentence was before Judge Avern
 Cohn.
                                         1
Case 2:15-cr-20442-PDB-RSW ECF No. 322 filed 09/03/20         PageID.3826    Page 2 of 9




 Agreement, the parties stipulated to a sentence of at least 120 months. (Presentence

 Report, p. 21, ¶ 80.)

         Defendant reported to prison on June 1, 2018. He is incarcerated at a

 minimum-security satellite prison camp adjacent to McKean FCI in Bradford,

 Pennsylvania." (Id. at Page ID 2895.) His projected release date is January 12,

 2027.

         The Court notes that as of September 2, 2020, FCI-McKean has no positive

 results for COVID-19, and has had 153 inmates tested. (Per BOP Regional

 Supervisor in St. Louis, MO.)

         Defendant alleges that when he was two years old in 1993, he was diagnosed

 with Stage III Pelvic Neuroblastoma. He underwent surgery, and gross total

 resection sacrificing his sciatic nerve. The surgery also included a

 lymphadenectomy of lymph node dissection--surgical removal of one or more

 groups of lymph nodes. Defendant asserts that this has compromised his immune

 system. Over the next year (age three) he received rounds of chemotherapy. (Id. at

 Page ID 2896). Defendant states that he has shown no clinical evidence of tumor

 recurrence since that time, and has yearly check-ups. He walks with a limp, but no

 longer wears a brace. (Id. at Page ID 2896-97.) Defendant also contends that he

 requires a yearly echocardiogram to assess his left ventricular function.



                                           2
Case 2:15-cr-20442-PDB-RSW ECF No. 322 filed 09/03/20        PageID.3827     Page 3 of 9




       Defendant contends that the BOP cannot control the outbreak of COVID-19.

       Defendant posits that he has an appropriate release plan: living at his Uncle

 Maurice Duncan's house. (Id. at Page ID 2907.)

       Defendant contends that his circumstances meet the test for "Extraordinary

 and Compelling Reasons" under United States Sentencing Commission Guideline

 § 1B1.13(1)(A), cmt. App. Note 1(A)(ii)(I).

       Defendant states that while his criminal history reflects drug trafficking, he

 has no convictions for violent conduct.

       The Court finds that Defendant's request to his warden on May 18, 2020,

 and the warden's denial on May 22, 2020, satisfy the exhaustion requirement in 18

 U.S.C. § 3582(c)(1)(A). Accordingly, this case is properly before this Court. (ECF

 No. 297-1, Page ID 2919).

       The Government filed a Response in Opposition on July 31, 2020 (ECF No.

 305), pointing out that Defendant has two federal drug trafficking convictions, and

 that in this case, he kept a loaded SKS assault rifle with a high capacity magazine

 in the closet next to the entrance of the drug house, which was rented in his name.

 (PSR, p. 7, ¶ 17.)

       The Government notes that Defendant's Motion concentrates on the COVID-

 19 rates in the BOP, and his history of cancer as a child. (Government Response,

 ECF No. 305, Page ID 3076.) The Government contends that his childhood illness

                                           3
Case 2:15-cr-20442-PDB-RSW ECF No. 322 filed 09/03/20         PageID.3828    Page 4 of 9




 has been in remission for approximately 20 years, and that he doesn't sufficiently

 explain how that now makes him immunocompromised and more susceptible to

 the severe effects of COVID-19. (Id. at Page ID 3076.)

       The Government concludes that even if Defendant is immunocompromised

 because of his childhood medical treatments, he is foreclosed from relief under the

 strictures contained in 18 U.S.C. § 3582(c)(1)(A): the Court's required

 consideration of 18 U.S.C. § 3553(a) factors, and the Court's required application

 of the policy statements issued by the United States Sentencing Commission in

 U.S.S.G. § 1B1.13. Both of these provisions prevent release if the Defendant

 remains a danger to the community.

       The Government concludes that Defendant is foreclosed from relief under

 18 U.S.C. § 3582(c)(1)(A) because he remains a danger to the community, and

 thus the Court must deny his petition after its required statutory consideration of 18

 U.S.C. § 3553(a) factors and its application of the policy statements issues by the

 Sentencing Commission in U.S.S.G. § 1B1.13.

       Defendant filed a reply on August 7, 2020 (ECF No. 311) contending that

 medical studies indicate "that patients with cancer, or in remission, have higher

 death risks from COVID-19." (Id. at Page ID 3424.) Defendant further contends

 that "the absence of infections at FCI-McKean are largely meaningless," because




                                           4
Case 2:15-cr-20442-PDB-RSW ECF No. 322 filed 09/03/20        PageID.3829     Page 5 of 9




 of scant testing inside prisons except for people who self-report symptoms. (Id. at

 Page ID 3426.)

       Defendant's BOP medical records note that in September 2018, he "rolled

 my [left] foot while playing basketball." (ECF No. 306-1, Page ID 3105.) And in

 July 2020, Defendant complained of a sports injury to his right foot. (ECF No.

 306-1, Page ID 3167.)

                                    DISCUSSION

       Defendant's instant conviction arose from his involvement with an apartment

 /drug house that he leased, and that he and his co-conspirators used as a secure

 location to receive and distribute multiple loads of kilogram quantities of cocaine.

 Required discussion of applicable § 3553(a) factors, per 18 U.S.C. § 3582(c)(1)(A)

              (1)   The nature and circumstances of this offense are
                    very serious: Large quantity cocaine trafficking
                    and distribution from a drug house that contained a
                    loaded high-powered SKS rifle and a large-
                    capacity magazine in the entryway closet. A search
                    warrant execution at the apartment resulted in the
                    seizure of heroin, crack cocaine, and over $35,000
                    in a nightstand drawer containing Defendant's
                    passport.

                    His criminal history includes two 2012 convictions
                    for delivery of heroin. Within two years of being
                    discharged from probation, he was arrested on the
                    instant case.

              (2)(A)(B) and (C) There is a need for his sentence to
                    reflect the seriousness of these convictions, and to
                    promote respect for the law, afford adequate
                                           5
Case 2:15-cr-20442-PDB-RSW ECF No. 322 filed 09/03/20         PageID.3830    Page 6 of 9




                     deterrence to criminal conduct, and protect the
                     public from Defendant's commission of further
                     crimes.

       Defendant has completed only two years of his 10-year sentence. This Court

 notes that a recent Sixth Circuit opinion, United States v. Kinkaid, 805 F. App'x

 394-396 (6th Cir. 2020) approves of the Court's consideration of the percentage of

 time served in its required discussion of the § 3553(a) factors:

              As the district court explained, it considered "the length
              of time served only as a barometer to measure whether
              granting Defendant early release would" advance the
              "relevant § 3553(a) factors, which the statute directs the
              Court to consider 'to the extent they are applicable.'" So
              the District Court did not use the percentage of time
              served to make any hard-and-fast rules about when early
              release is appropriate. Instead, it appropriately considered
              whether release would serve § 3553(a)'s purposes given
              the minimal amount of time that Kinkaid served.

              Nor was the District Court's focus on the amount of time
              served misplaced. District courts routinely weigh whether
              a certain amount of time is "sufficient, but not greater
              than necessary," to serve § 3553(a)'s purposes. That's
              what happens at sentencing. A district court may use that
              same calculus when deciding whether to grant a motion
              for compassionate release.

 (Internal record citation omitted).

 Required consideration of applicable policy statements issued by the Sentencing
 Commission under 18 U.S.C. § 3582(c)(1)(A), to wit, U.S.S.G. § 1B1.13
 (Reduction in Term of Imprisonment Under 18 U.S.C. § 3582(c)(1)(A) (Policy
 Statement))




                                           6
Case 2:15-cr-20442-PDB-RSW ECF No. 322 filed 09/03/20       PageID.3831    Page 7 of 9




       This U.S.S.G. Policy Statement requires the Court to initially consider the

 factors set forth in § 3553(a), and only then proceed to determine whether:

             (1)(A) Extraordinary and compelling reasons warrant the
                   reduction, [and]

             (2)    Determine whether defendant is a danger to the
                    safety of any other person or the community, as
                    provided in 18 U.S.C. § 3142(g) [of the Bail
                    Reform Act: Factors to be considered in
                    determining whether there are conditions of release
                    that will reasonably assure the safety of any other
                    person and the community]; and

             (3)    The reduction is consistent with this policy
                    statement.

       Thus, while the Commentary to U.S.S.G. § 1B1.13, App. Note 1(A)(ii)

 provides for consideration of "Extraordinary and Compelling Reasons," it contains

 this precondition: "provided the defendant meets the requirements of subdivision

 2" in the Policy Statement, which requires the Court to have determined that the

 Defendant is not a danger to the community.

                                  CONCLUSION

       The Court concludes that this Defendant does not qualify for compassionate

 release, because if released he would be a danger to the community. The Court can

 only consider the issue of Extraordinary and Compelling Reasons contained in

 U.S.S.G. § 1B1.13 cmt. App. Note 1, "provided the defendant meets the

 requirements of subdivision (2)" to § 1B1.13: (2) the Defendant is not a danger to

                                          7
Case 2:15-cr-20442-PDB-RSW ECF No. 322 filed 09/03/20         PageID.3832    Page 8 of 9




 the community as provided in 18 U.S.C. § 3142(g). The Court further finds as

 discussed supra at pp. 5-6, that application of the 3553(a) factors do not support

 release.

       The Court reiterates: After considering the strictures contained in 18 U.S.C.

 § 3582(c)(1)(A), which requires consideration of the 3553(a) factors, and after

 consideration of U.S.S.G. § 1B1.13(2), which incorporates consideration of both

 18 U.S.C. § 3553(a) and 18 U.S.C. § 3142(g), the Court concludes that the

 Defendant would be a danger to the community if released.

       Even if the Court were to proceed with further analysis under § 1B1.13, the

 Court would not find Extraordinary and Compelling Reasons to support

 Defendant's release. Defendant is not presently suffering from a serious medical

 condition that substantially diminishes his ability to provide self-care, and from

 which he is not expected to recover. His childhood medical issues, which are being

 monitored, do not support compassionate release. Defendant's continuing treatment

 in the BOP for sprains from playing basketball in 2019 and 2020 indicate that he is

 not eligible for medical release consideration under U.S.S.G. § 1B1.13, cmt. App.

 Note 1(A).

       The Court notes that a recent Sixth Circuit opinion pointed out that "the

 BOP has in fact put in place and updated its protocols to address the novel risks

 from COVID-19," Wilson v. Williams, 961 F.3d 829, 844 (6th Cir. 2020). Finally,

                                           8
Case 2:15-cr-20442-PDB-RSW ECF No. 322 filed 09/03/20      PageID.3833    Page 9 of 9




 the Court notes that at present no inmates at FCI-McKean have tested positive for

 COVID-19.

       Accordingly, the Court denies Defendants Motion for Compassionate

 Release.

       SO ORDERED.

 DATED: September 3, 2020              s/Paul D. Borman
                                       PAUL D. BORMAN
                                       UNITED STATES DISTRICT JUDGE




                                         9
